Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoyama et al (US 2009/0275319) (hereinafter Aoyama) in view of Vikberg et al (US 2010/0202413)(hereinafter Vikberg).
	Regarding claim 27, Aoyama discloses a method, comprising: 
 	transmitting, by a user equipment (UE), a radio resource control (RRC) connection setup complete message (see Aoyama, Fig. 5, p. [0048-0051], e.g.,  ST103, UE transmits an RRC connection setup complete message to Node B as a report on completion of setting), wherein the RRC connection setup complete message comprises a Non- Access Stratum (NAS) extended service request (see Aoyama, Fig. 5, p. [0048-0051], e.g.,  ST104, the UE creates a CM service request, which is a NAS message for requesting the start of service, and transmits to Node B).
 	However, Aoyama does not expressly disclose the service request indicating a request for a circuit-switched (CS) voice service; and receiving, by the UE, a message to release an RRC connection, wherein the message identifies a plurality of target General Packet Radio Service (GPRS)/Enhanced Data rates for GSM Evolution (EDGE) Radio Access Network (GERAN) or Universal Terrestrial Radio Access Network (UTRAN) cells that support the CS voice service, and the message further includes at least one system information block (SIB) for each of the 
 	Vikberg discloses the above recited limitations.  In particular, Vikberg discloses  the service request indicating a request for a circuit-switched (CS) voice service (see Vikberg, p. [0017], e.g., a request to establish a CS session with the terminal is received at a node in the radio access network, and p. [0023]); and receiving, by the UE, a message to release an RRC connection (see Vikberg, p. [0022-0026], e.g., a packet switched handover command message may be sent from the node to the terminal) , wherein the message identifies a plurality of target General Packet Radio Service (GPRS)/Enhanced Data rates for GSM Evolution (EDGE) Radio Access Network (GERAN) or Universal Terrestrial Radio Access Network (UTRAN) cells that support the CS voice service (see Vikberg, p. [0022-0026], e.g., the node may transmit a command to the terminal to initiate a Packet switched handover, and information relating to the request to establish a Circuit Switched session, in a single message), and the message further includes at least one system information block (SIB) for each of the plurality of identified target cells (see Vikberg, p. [0028], e.g., the Packet Switched handover command message may further comprise information relating to a request to establish a Circuit Switched session with the terminal), the at least one SIB comprising information to enable the UE to initiate a connection for the CS voice service in the respective identified target cell (see Vikberg, p. [0022-0026], Fig. 8, p. [0045], e.g., the eNodeB selects  a target cell from a plurality of target cells, and then initiates a PS handover to the target cell, and once the PS handover has been completed, the terminal sends a CS Page Response in the target cell to ensure that the CS call is handled in that cell).
 	It would have been obvious to a person of ordinary skilled in the art before the effective 
 	Regarding claim 28, the combined teachings of Aoyama and Vikberg disclose the method of claim 27, wherein the at least one SIB includes system information that is broadcasted by the respective identified target cell (see Aoyama, p. [0093-0097], e.g., Neighboring cell broadcast information).  
 	Regarding claim 29, the combined teachings of Aoyama and Vikberg disclose the method of claim 27, wherein the message to release the RRC connection is received in response to transmitting the RRC connection setup complete message (see Vikberg, p. [0042], e.g. PS handover command).  
 	Regarding claim 30, the combined teachings of Aoyama and Vikberg disclose the method of claim 27, wherein the at least one SIB includes a location area of the respective identified target cell (see Vikberg, p. [0039], e.g., the eNodeB 3 analyses the received "Suitable LAIs" information that the terminal provides regarding neighbouring GSM/WCDMA cells).  
 	Regarding claim 31, the combined teachings of Aoyama and Vikberg disclose the method of claim 27, wherein the message to release the RRC connection is received from an evolved node B (eNB) that does not provide the CS voice service (see Vikberg, Figs. 7-8, e.g., eNode B 3 does not provide CS voice service, e.g., p. [0045], e.g., the CS call is handled in target cell).  
 	Regarding claim 32, the combined teachings of Aoyama and Vikberg disclose the method of claim 27, wherein the message to release the RRC connection comprises an RRC Connection Release message (see Aoyama, p. [0006], e.g., RRC provides several services, for example, reporting of broadcast information to all UEs in an area, calling of a specific UE, and setting, 
 	Regarding claim 33, Aoyama discloses a user equipment (UE) (see Aoyama, Fig. 18, e.g., UE 600), comprising: at least one hardware processor; and a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations comprising: transmitting a radio resource control (RRC) connection setup complete message (see Aoyama, Fig. 5, p. [0048-0051], e.g., ST103, UE transmits an RRC connection setup complete message to Node B as a report on completion of setting), wherein the RRC connection setup complete message comprises a Non-Access Stratum (NAS) extended service request (see Aoyama, Fig. 5, p. [0048-0051], e.g.,  ST104, the UE creates a CM service request, which is a NAS message for requesting the start of service, and transmits to Node B).
 	However, Aoyama does not expressly disclose the service request indicating a request for a circuit-switched (CS) voice service; and receiving a message to release an RRC connection, wherein the message identifies a plurality of target General Packet Radio Service (GPRS)/Enhanced Data rates for GSM Evolution (EDGE) Radio Access Network (GERAN) or Universal Terrestrial Radio Access Network (UTRAN) cells that support the CS voice service, and the message further includes at least one system information block (SIB) for each of the plurality of identified target cells, the at least one SIB comprising information to enable the UE to initiate a connection for the CS voice service in the respective identified target cell.
Vikberg discloses the above recited limitations.  In particular, Vikberg discloses  the service request indicating a request for a circuit-switched (CS) voice service (see Vikberg, p. [0017], 
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Vikberg’s teachings into Aoyama.  The suggestion/motivation would have been to allow LTE/SAE access to CS domain services in order to reduce the problem of interrupting ongoing sessions as suggested by Vikberg.


 	Regarding claim 35, the combined teachings of Aoyama and Vikberg disclose the UE of claim 33, wherein the message to release the RRC connection is received in response to transmitting the RRC connection setup complete message (see Vikberg, p. [0042], e.g. PS handover command).  
 	Regarding claim 36, the combined teachings of Aoyama and Vikberg disclose the UE of claim 33, wherein the at least one SIB includes a location area of the respective identified target cell (see Vikberg, p. [0039], e.g., the eNodeB 3 analyses the received "Suitable LAIs" information that the terminal provides regarding neighbouring GSM/WCDMA cells).   
 	Regarding claim 37, the combined teachings of Aoyama and Vikberg disclose the IJE of claim 33, wherein the message to release the RRC connection is received from an evolved node B (eNB) that does not provide the CS voice service (see Vikberg, Figs. 7-8, e.g., eNode B 3 does not provide CS voice service, e.g., p. [0045], e.g., the CS call is handled in target cell).  
 	Regarding claim 38, the combined teachings of Aoyama and Vikberg disclose the IJE of claim 33, wherein the message to release the RRC connection comprises an RRC Connection Release message (see Aoyama, p. [0006], e.g., RRC provides several services, for example, reporting of broadcast information to all UEs in an area, calling of a specific UE, and setting, change or release of connections, and plays an important role in call connection between a UE and the network).  

 	However, Aoyama does not expressly disclose the service request indicating a request for a circuit-switched (CS) voice service; and receiving, by the UE, a message to release an RRC connection, wherein the message identifies a plurality of target General Packet Radio Service (GPRS)/Enhanced Data rates for GSM Evolution (EDGE) Radio Access Network (GERAN) or Universal Terrestrial Radio Access Network (UTRAN) cells that support the CS voice service, and the message further includes at least one system information block (SIB) for each of the plurality of identified target cells, the at least one SIB comprising information to enable the UE to initiate a connection for the CS voice service in the respective identified target cell.  
 	Vikberg discloses the above recited limitations.  In particular, Vikberg discloses  the service request indicating a request for a circuit-switched (CS) voice service (see Vikberg, p. [0017], e.g., a request to establish a CS session with the terminal is received at a node in the radio access network, and p. [0023]); and receiving, by the UE, a message to release an RRC connection (see Vikberg, p. [0022-0026], e.g., a packet switched handover command message may be sent from the node to the terminal) , wherein the message identifies a plurality of target 
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Vikberg’s teachings into Aoyama.  The suggestion/motivation would have been to allow LTE/SAE access to CS domain services in order to reduce the problem of interrupting ongoing sessions as suggested by Vikberg.
 indicating a request for a circuit-switched (CS) voice service; and receiving, by the UE, a message to release an RRC connection, wherein the message identifies a plurality of target General Packet Radio Service (GPRS)/Enhanced Data rates for GSM Evolution (EDGE) Radio Access Network (GERAN) or Universal Terrestrial Radio Access Network (UTRAN) cells that support the CS voice service, and the message further includes at least one system information 
 	Regarding claim 34, the combined teachings of Aoyama and Vikberg disclose the non-transitory computer-readable medium of claim 39, wherein the at least one SIB includes system information that is broadcasted by the respective identified target cell (see Aoyama, p. [0093-0097], e.g., Neighboring cell broadcast information).    
 	Regarding claim 34, the combined teachings of Aoyama and Vikberg disclose the non-transitory computer-readable medium of claim 39, wherein the message to release the RRC connection is received in response to transmitting the RRC connection setup complete message (see Vikberg, p. [0042], e.g. PS handover command).  
 	Regarding claim 42, the combined teachings of Aoyama and Vikberg disclose the non-transitory computer-readable medium of claim 39, wherein the at least one SIB includes a location area of the respective identified target cell (see Vikberg, p. [0039], e.g., the eNodeB 3 analyses  the received "Suitable LAIs" information that the terminal provides regarding neighbouring GSM/WCDMA cells).    
 	Regarding claim 43, the combined teachings of Aoyama and Vikberg disclose the non-transitory computer-readable medium of claim 39, wherein the message to release the RRC connection is received from an evolved node B (eNB) that does not provide the CS voice service (see Vikberg, Figs. 7-8, e.g., eNode B 3 does not provide CS voice service, e.g., p. [0045], e.g., the CS call is handled in target cell).  
 	Regarding claim 44, the combined teachings of Aoyama and Vikberg disclose the non-transitory computer-readable medium of claim 39, wherein the message to release the RRC 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477